IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE

IN AND FOR KENT COUN"I`Y

CHARLES MENDES,
Appe}lant/Defendaiit-Below,

v. C.A. No.: CPU5~13-O00785

\.,/‘~../\../\./\_/\_./\../\.,/\.../\..,/

DESIREE CONRAD,

Appellee/Plaintiff-Below.

Mr. Charles Mendes Victoiia J. Hoffrnan. Esq.

4026 Wiilow Grove Road Legal Services Corporation of Delaware, Inc.
Wyoming, DE 19934 24 A Hiawatha Lane

Self Represented Appellaiit/ Dover, DE 19904

Defendant-Below Attorney for Appellee/ Plaintiff-Below

Trial: April 14, 2014
Submitted: May 29, 2014
Decided: June 2, 2014

DECISION AFTER TRIAL
The instant civil case involves a dispute between a landlord and tenant.
Appellant/Defeiidant-Below, Charles Mendes, has filed a civil appeal with this Court for a trial
de novo from a final order of the Justice of the Peace Court. Appellee/Plaintiff-Below, Desiree
Conrad, contends that she entered into a residential lease with Mr. Mendes for a mobile horne on
the grounds that l\/Ir. Mendes would perform certain repairs to the rental property. Ms. Conrad

maintains that due to Mr. Mendes’ failure to perform the promised repairs, she is entitled to a

refund of her first month’s rent and security deposit, totaling $l ,550. Mr. I\/Iendes contends that
he does not owe Ms. Conrad her first inonth’s rent and that he only owes her $200 of her security
deposit. Following trial on this matter, the Coui't enters judgment for Ms. Conrad in the amount

of SI,SSO plus post-judgment interest at the legal rate and court eosts.

FACTS

On Thursday, l\/larch 14, 2013, Ms. Conrad signed a rental agreement entering into a
residential lease of a single-family mobile home owned by Mr. Mendes. The term of the lease
began the day the lease was signed; howevei', Ms. Conrad did not receive keys to the rental unit
until the following evening.f At the time the lease was signed, Ms. Conrad paid I\/Ir. l\/lendes
$775 for the first irionth’s rent and $775 for the security deposit

Prior to signing the lease, Mr. Mendes twice acknowledged to Ms. Conrad that he needed
to perform several repairs to the rental unit. First, when Ms. Conrad toured the rental unit, Mr.
Meiides told her that he needed to fix the floors in the entry way/ living room of the unit and in
the hallway leading to the bedrooms He also told Ms. Conrad that he needed to find a
refrigerator for the unit. The day that Ms. Conrad signed the lease agreeinent, Mr. Mendes again
reiterated that he needed to make these repairs to the unit. Specitically, he promised Ms. Conrad
that by Sunday, March l'?, 2013, the trash in the yard and in the shed would be removed, the
broken glass around the windows would be removed, and the floors would be "t`ixed." Mr.
Mendes told Ms. Conrad that he would be finished with the repairs by the end of the weekend

At the time the lease was signed, Mr. Mendes advised Ms. Conrad that she needed to

contact the electric company to transfer the rental unit’s account into her name. The electricity

1 On the evening of March 15, 20£4, Mr. Mendes sent Ms. Conrad a text message stating that he left one
key under the mat and another key on the shelf of a window between the kitchen and the living room.
(i>i.’s izx_ 56)_

was on iii the unit when Ms. Conrad met Mr. Mendes to sign the rental agreeinent; however, at
some point after the rental agreement was signed, Mr. Mendes had the electricity turned off. On
March 15, 2013, Ms. Conrad contacted the electric company to transfer the account for the unit
into her name. She was informed that the electricity would be turned on Monday, Marcli 18,
2013.

On March 16, 2013, Ms. Conrad, with the assistance of her fiancee and a friend,
delivered a stove purchased by Ms, Conrad to the rental unit. The new stove was rnoved into the
unit; however, the stove was never installed because it did not have the necessary connecting
hose. When the old stove in the unit was disconnected and removed from the wall, Ms. Conrad
discovered a rodent trap and feces inside the old stove plus a dead rodent behind the stove.
While at the unit, Ms. Conrad also discovered that one of the toilets in the unit had feces in it and
did not have any Water. Ms. Conrad informed Mr. Mendes via text message of the problem and
Mr. Mendes responded by stating "I will take care of it." (Pl.’s Ex. 59). Ms. Conrad also
inquired about a gap in the bottom of the front door. (Pl.’s Ex. 52»53). I\/Ir. Mendes responded
that the front door would be fixed by the end of the weekend. (Pl.’s Ex. 54). During the evening
of March 16, 2013, Mr. Mendes informed Ms. Conrad via text message that he could not make
repairs to the floor or properly install the refrigerator until the electricity was turned on in the
unit. (Pl.’s Ex. 56~59).

On Monday, March l8, 2013, a day after Mr. Meiides promised the repairs would be
completed, the only improvement made by l\/lr. l\/l`eiides was the delivery of a refrigerator. The
handles on the refrigerator were removed and the side of the refrigerator was covered in mold.
(Pl.’s Ex.. ll~l2). Ms. Conrad contacted Mr. Mendes via text message regarding the appearance

of the refrigerator. She also inquired as to when the trash would be removed from the shed and

yard and when the glass would be removed from the windows. (Pl.’s Ex. 61~65). l\/lr. Mendes
responded to Ms. Conrad via text message, stating "[i]f you are unhappy let me know. l will
refund and rent to someone else. You [sic] 24 liours to decide." (Pl.’s Ex. 65). Ms. Conrad
responded via text message, stating "[a]fter discussing it with my fiancee, he said that if its [sic]
not rdy [sic] by Friday [l\/larch 22, 2013] we would like to request a refund." (Pl.’s Ex. 70). Mr.
l\/lendes responded "[s]ouiids more than fair." Id.

On March 22, 20l3, the second date Mr. Mendes agreed to have the repairs conipleted,
the condition of the rental unit remained unclianged.z At this time, l\/ls. Conrad took photographs
documenting the condition of the rental unit. (Pl.’s Ex. 4-44). While at the unit, Ms. Conrad
observed and documented that the stove she had moved into the unit had been moved out of the
unit and left in the front yard. (Pl.’s Ex. 44). Ms. Conrad returned the keys to the unit, leaving
them in the spot where Mr. Mendes originally placed them, and removed her name from the unit
with the electric cornpany. Also at this time, Ms. Conrad contacted l\/Ir. Mendes via text message
and informed him that she had found another unit that was in move-in condition and wished to
have her money refunded as promised (Pl.’s Ex. 7()~71). Mr. Mendes advised Ms. Conrad to
send him a copy of the lease and a signed, dated and notarized letter detailing her reason for
terminating the lease via certified rnail.

On Sunday, March 24, 2013, Ms. Conrad retumed to the unit with her fiancee to pick up
her stove from the front yard. When she arrived, I\/Ir. Mendes was inside the unit making repairs.
The electricity for the unit was being supplied by a generator. Ms. Coni'ad’s stove was no longer

on the front lawn. When asked about the stove, Mr. l\/lendes informed Ms. Conrad that he did

2 Oii March 22, 2013, the condition of the unit was as follows: there was trash in the yard and in the shed;
a gap in the front door; holes in the walls; soft spots in the floors of the hallway, bedroom, and bathrooin;
a hole in the floor by the back door; broken glass along the window sills; a broken and unsanitary toilet;
and a hole in the bedroom tloor. (Pl.’s Ex. 41-44).

not know what happened to it. At this tiine, Ms. Conrad attempted to hand-deliver her letter of
termination to I\/Ir. i\/lendes; however, Mr. l\/lendes refused to accept the letter. Ms. Conrad also
sent a letter to the address provided to her by l\/lr. l\/lendes via certified mail on this date.

On April l0, 2013, Mr. Mendes sent Ms. Conrad a letter regarding the return of her
security deposit. (Def’s  2). In the letter lie stated that he agreed to terminate Ms. Conrad’s
lease on March 24, 2013. He also stated that Ms. Conrad never retumed the keys to the rental
unit. "I`he letter included a list of expenses deducted from the amount of the security deposit,
including: 3100 to replace the locks on the doors, $250 to reinstall the old stove and dispense of
the stove moved into the location by Ms. Conrad, $150 to replace the hardwood floor damaged
when l\/ls. Conrad moved her stove into the unit, $50 to repair carpet damaged in the center
bedroom, and $25 to clean trash left in the north bathroom. Mr. Mendes attempted to retum the
remainder of the security deposit, totaling $200, to Ms. Conrad via certified mail sent to the
forwarding address she provided. (Def’ s Ex. 2) (Pl.’s Ex. 75-76, 80~81). The certified letter was
retumed on April 13, 2013 as "vacant unable to forward." (Defs Ex. 2).

Ms. Conrad contends that she has a right to the total retum of her security deposit and
first month’s rent because Mr. Mendes failed to provide her with a rental unit that met the
requisite conditions set forth in the Kent Couiity Code by the promised date. As a resuit, Ms.
Conrad argues that she had a right to teiininate her lease agreement with Mr. Mendes and receive
the monies paid to him. Mr. Mendes contends that Ms. Conrad was given full possession of the
rental unit on March l4, 2013, the day she signed the rental agreement. He argues that Ms.
Conrad moved into the unit because she put her stove in the unit. He further argues that pursuant
to title 25, section 5307 of the Delaware Code, upon notice cfa problem in the unit by the tenant,

a landlord has ten days to initiate repairs and thirty days to complete repairs. Finally, Mr.

l\/iendes contends that Ms. Coni'ad is only entitled to $200 of her $7'75 security deposit because

of the damage she caused to the unit.

DISCUSSION
Title 25, section 5302 of the Delaware Code sets forth remedies available to a tenant
Section 5302(a) states:
[i]f the landlord fails to substantially conform to the rental agreement, or if there is a material
noncompliance with any code, statute, ordinance or regulation governing the maintenance or
operation of the premises, the tenant inay, on written notice to the landlord, terminate the
rental agreement and vacate the premises at any time during the first month of occupancy, so
long as the tenant remains in possession in reliance on a promise, whether written or oral, by
the landlord to correct all or any part of the condition or conditions which would justify
termination by the tenant under this section.
DEL. CODE ANN. tit. 25, § 5302(a). Pursuant to the Restatement (Second) of Property, the
rationale behind this rule "departs from the old common law doctrine of caveat emptor by which
the tenant, having signed a lease, took the property as lie found it, absent any agreement to the
contrary." RESTATEMENT (SECOND) or PROPERTY: LANDLORD AND TENANT § 5.1 cmt. b (2014).
"That the tenant knows of the unsuitable condition of the leased property on the date the lease is
made does not in and of itself prevent the rule of this section from applying. 'i`he tenant
normally is justified in assuming that the unsuitable condition will be eliminated before the date
he is entitled to possession." Id. § 5.1 cmt. c. "'l`he leased property on the date the lease is made
is unsuitable for residential purposes if it would be unsafe or unhealthy for the tenant to enter on
the leased property and use it as a residence." Ia'. § 5.1 crnt. e. However, a unit may be
unsuitable for residential purposes even if it is not unsafe or unhealthy. Id. A tenant cannot
waive violations of the housing code. Id. § 5.3 cmt. c.

in this case, Ms. Conrad must prove to the Court that: (l) she tenninated the rental

agreement in writing during the first month of the lease term; (2) that she remained in possession

of the premises in reliance on l\/Ir. l\/lendes’ written or oral promises to repair the parts of the unit
that justify termination; and (3) Mr. Mendes either failed to substantially conform to the rental
agreement or rented her a unit that was in material noncompliance with a statute, code, ordinance
or regulation.

First, the Court concludes that Ms. Conrad terminated the tenancy within the first month
of her lease term via written notice to Mr. Mendes. The tenn of the lease commenced on March
14, 2013. On March 22, 20l3, Ms. Conrad sent Mr. l\/l`endes a letter of termination via certified
mail to the address lie provided and also attempted to personally serve him with a copy of the
letter. Both parties agree that the rental agreement was terminated by March 24, 2013.3 While
the Court does not find that Ms. Conrad ever "occupied" the unit, it does conclude that she
terminated the lease during the requisite statutory time.

Second, Ms. Conrad signed the rental agreement in reliance on Mr. Mendes’
acknowledgement that repairs needed to be made to the unit and that Mr. l\/iendes would perform
the repairs in a short period of time. Mr. l\/lendes knew that Ms. Conrad was waiting to move
into the rental unit until he finished the repairs because she felt it was an unsafe environment for
her family. Based on the promises made to her by Mr. Mendes, it would not take long for him to
complete the repairs. Mr. Mendes twice agreed and twice failed to make the acknowledged
repairs in the promised time. 'l`herefore, the Court concludes that Ms. Conrad signed the lease in
reliance that the repairs would be made.

Finally, the Court finds that Mr. Mendes failed to provide Ms. Conrad with a rental unit
that complied with both the terms of the rental agreement and with the Delaware State Housing

Code. The Delaware State Housing Code ("Housing Code") is set forth in Chapter 41 of Title 31

3 ln his letter discussing the retum of the security deposit, Mr. Mendes stated that he considered the lease
terminated on March 24, 201 2. (Def’ s Ex. 2).

of the Delaware Code.‘l The Housing Code provides the "ininirnurn conditions of residential
premises and buildings to be used for human occupancy." DEL. CODE ANN. tit. 31, § 4lll.
Pursuant to the Housing Code, "[a]ll premises$ shall be maintained in a clean, safe and sanitary
condition free from any accumulation of rubbish° or garbage."? DEL. CODE ANN. tit. 3l, § 4112.
The exterior and interior structure, including all interior equipment, "shall be maintained
structurally sound and sanitary so as not to pose a threat to the health and safety of the occupants
and so as to protect the occupants from the environment." DEL. CODE ANN. tit. 3], §§ 41 l3(a),
41 l4(a). "The supporting structural members of every building shall be maintained structurally
sound, not showing any evidence of deterioration which would render them incapable of carrying
the imposed loads." DEL. CODE ANN. tit. 31, §_ 4ll4(b). "Every exterior door . . . shall be
maintained in good condition." DEL. CODE ANN. tit. 31, § 4113(0). "Ail structures shall be kept
free from insect and rat infestation . . . ." DEL. CODE ANN. tit. 3l, § 41 l4(i). "Every dwelling
unit shall include its own plumbing facilities which are in proper operating condition, can be
used in privacy and are adequate for personal cleanliness and the disposal of human waste."
DEL. CODE ANN. tit. 31, § 4ll6(a). "All cooking and heating equipment, components and

accessories in every heating, cooking and water heating device shall be . . . kept functioning

4 Chapter 143 of the Kent County Code substantially mirrors the Delaware State Housing Code.

5 Preinises are defined as any "lot, plot or parcel of land, including the building or structures tl'iereon."
DEL.Cot)i~: ANN. tit. 31 § 4106(33). `

6 Rubbish is defined as "[c]ombustibie and noneornbustible waste rnaterials, except garbage, and the tenn
shall include the residue from the burning of wood, coal, coke and other combustible inaterials, paper,
rags, cartons, boxes, wood, exceisior, rubber, leather, tree branches, yard trirnrnings, tin cans, rnetals,
inineral inatter, glass, crockery and dust and other similar inaterials." DEL. CODE ANN. tit. 31, §
4106(39).

7 Garbage is defined as "[t]he animal and vegetable waste resulting from the handling, preparation,
cooking and consumption of food." DEL. CODE ANN. tit. 31, § 4106(15).

properly so as to be free from fire, health and accident hazards." DEL. CODE ANN. tit. 3l, §
41 l'?(d).

The rental agreement signed by the parties states that the condition of the premises and
all fixtures and attached property provided by Mr. Mendes are "clean, and in good satisfactory
condition." The Court concludes that Mr. Mendes failed to comply with this portion of the rental
agreement due to the extent of the disrepair of the rental unit. Additionally, while not all of the
necessary repairs amount to Housing Code violations, when considered individually, several
aspects of the unit fail to meet the standards set forth in the Housing Code. Specitically, the
Court finds that the unit was not maintained in a clean, safe and sanitary condition. There was
garbage and rubbish in the yard and shed, broken glass along the window sills, feces in one of
the toilets and a dead rodent behind the stove. The plumbing in one of the bathroorns was
inoperable. The structure of the unit was unsound, resulting in soft spots and holes in the floor
and walls of several areas in the unit. The front door to the unit had a large gap and did not fit
securely within the door frame. The equipment in the interior of the unit was not maintained in a
sanitary condition. The refrigerator in the unit was covered with mold and there was animal
feces and a trap found in the stove. As a result of these items, the Court concludes that Mr.
Mendes failed to provide Ms. Conrad with a rental unit that complied with the rental agreement
and the Housing Code.

Mr. Mendes contends that Ms. Conrad acquiesced to the condition of the rental unit when

she signed the rental agreements However, pursuant to the Restatement (Second) of Property,

8 The rental agreeinent states:

RESIDENT acknowledges that he has examined the prernises and that said prernises, all furnishings,
fixture, plumbing, heating, electrical facilities, all items listed on the attached property condition
checklist, if any, and/or all other items provided by OWNER are all clean, and in good satisfactory
condition except as may be indicated elsewhere in this Agreement. (Pl.’s Ex. l).

the doctrine of cai»ear ernpifor‘ does not apply in the context of landlord tenant law. Furthennore,
Ms. Conrad cannot waive Mr. Mendes’ obligation to provide her with a rental unit in compliance
with the Housing Code. At trial, Mr. Mendes testified as to his familiarity with the Housing
Code. He stated that he knew the Housing Code required everything in the rental unit to be in a
state of good repair. He agreed that there were issues in the unit that violated the Housing Code
and that needed to be repaired. However, Mr. Mendes argues that because Ms. Conrad did not
report these issues to him until af)fer she signed the lease, he had ten days to start and thirty days
to finish the repairs, pursuant to title 25, section 5307 of the Delaware Code. The Court
disagrees with Mr. Mendes’ analysis. Section 5307 is not applicable to the facts of this case
because Mr. Mendes did not put Ms. Conrad into full possession of the rental unit at the start of
the lease terrn. Pursuant to the title 25, section 5303 of the Delaware Code, a “landlord shall
supply the rental unit bargained for at the beginning of the tenn and shall put the tenant into full
possession.” DEL. CODE ANN. tit. 25, § 53 03 (emphasis added). "‘Full possession’ 1nay
obviously be satisfied in some cases without actual occupancy- for example, where there is a
right to occupancy and the landlord has satisfied any material covenants relating to the condition
of the premises." Clothz`er v. McClos/cey, 1986 WL 15715, at *S (Del. Ch. July l0, 1986).
However, where “the landlord agrees to significant renovations to the leased premises and the
parties agree to postpone actual occupancy until such renovations are completed, failure to
complete the renovations precludes a determination that the lessee has been put in ‘full
possession."’ Ia'.

For the reasons discussed above, the Court concludes that Mr. Mendes failed to supply
Ms. Conrad with "full possession" of the rental unit at the start of the lease term as she failed to

occupy the unit because it did not conform to the rental agreement nor did it comply with the

10

standards set forth in the Housing Code. A provision of the lease signed by the parties states the

following:
if OWNER is unable to deliver possession of the residence to RESIDENTS on the agreed
date, because of the loss or destruction of the residence or because of the failure of the prior
residents to vacate or for any other reason, the RESIDENT and/or OWNER may
immediately cancel and terminate this agreement upon written notice to the other party at
their last known addrcss, whereupon neither party shall have liability to the other, and any
starns paid under this Agreernent shall be refunded iii F,dl.

(Pl.’s Ex. l) (emphasis added). As a result, the Court concludes that Mr. Mendes must refund

Ms. Conrad the full amount of her first month’s rent and security deposit.g

CONCLUSION
As a result of the Court’s finding of fact, which is based upon the entire record, including
all direct and circumstantial evidence, and all references resulting therefrom, and the Court’s
above-referenced conclusions of law, the Court enters judgment for the Appellee/Plaintiff-
Below, Ms. Conrad, and against the Appellant/Defendant~Below, l\/Ir. Mendes, in the amount of

Sl,$$(), plus court costs and post judgment interest at the legal rate of 5.75% per annum.

rr ls so oRi)ERni) this gj“*_ day of JUNE, 2014.

haar/l /l/.M

CHARLES W. WELCH
JUDGE

9 Title 25, section 5514, governing the retum of security deposits, is inapplicable to the facts of this case
because the Court concludes that Ms. Conrad was never put into full possession of the unit. The purpose
of a security deposit as set forth by the Delaware Code, is to reimburse the landlord for daniage to the unit
which exceeds normai wear and tear, rental arrearage, or expenses related to renovating and rerenting the
unit. DEL. CODE ANN. tit. 25, § 5514(0). Assurning arguendo that Ms. Conrad did fully possess the
rental unit, the Court would still conclude that Mr. Mendes was obligated to return to her the full amount
of the security deposit The itemized list of damages provided by Mr. Mendes covers damages to the
property that pre-existed Ms. Conrad’s tenancy Therefore, even if § 5514 were applied here, Mr.
Mendes’ deductions were unreasonable

ll